  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 1 of 38 PageID #: 2347




                      IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON

 AMBER D. HALL,                            )
                                           )
        Plaintiff,                         )
                                           )
 v.                                        )
                                           )
 GESTAMP WEST VIRGINIA, LLC,               )       Civil Action No.: 2:20-cv-00146
 BARRY HOLSTEIN, KENNETH                   )
 SUPRENANT & SCOTT HUGHES,                 )
                                           )
        Defendant.
                                           )

      PLAINTIFF, AMBER HALL’S, RESPONSE TO DEFENDANTS’ MOTION FOR
                           SUMMARY JUDGMENT

COMES NOW, Your Plaintiff, Amber D. Hall, by counsel, D. Adrian Hoosier, II, and
for her Response to Defendants’ Motion for Summary Judgment states and avers
as follows’

       I.      INTRODUCTION/SUMMARY OF CLAIMS

       Plaintiff, Amber Hall (“Hall” hereinafter) brings before this Honorable Court five (5)

claims related to her wrongful termination from Defendant Gestamp of West Virginia, LLC

(“Gestamp” hereinafter): 1) violation of the West Virginia Human Rights Act (“WVHRA”

hereinafter) – disability discrimination resulting in retaliatory discharge / wrongful

termination; 2) violation of the WVHRA – failure to accommodate disability resulting in

retaliatory discharge / wrongful termination; 3) violation of the WVHRA – gender/sex

discrimination resulting in discriminatory discharge / wrongful discharge; 4) interference

with Hall’s rights pursuant to The Family and Medical Leave Act of 1993, 29 U.S.C.A. §§

2611 through 2617 (“FMLA” hereinafter); and, 5) FMLA retaliation resulting in retaliatory



                                               1
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 2 of 38 PageID #: 2348




discharge / wrongful discharge. See, Memorandum and Order, Docket Entry No. 44,

Entered August 27, 2020 (herein).



      II.    FACTUAL STATEMENT RELATED TO PLAINTIFF’S CLAIMS

      Hall was employed at Gestamp West Virginia, LLC (hereinafter “Gestamp”) in

South Charleston, West Virginia from February 2014 to April 25, 2017. See, Ex. 30,

Affidavit of Amber Hall. Defendants Barry Holstein, Kenneth Suprenant and Scott Hughes

were all employees of Gestamp. Barry Holstein (“Holstein” hereinafter) was for some

time Hall’s direct supervisor.      Id.   Thereafter, Kenneth Suprenant (“Suprenant”

hereinafter) was Hall’s supervisor. Id. And, at all times relevant to Hall’s complaints,

Scott Hughes (“Hughes” hereinafter) was the Human Resources manager at Gestamp.

See, Ex. 31, Deposition Transcript of Scott Hughes, pages 5-6.

      Hall was an employee on the rise at Gestamp until she experienced medical

setbacks resulting in required FMLA leave. Supra. In fact, she was in the Army National

Guard for eight years achieving an E-3 rank before her honorable discharge for medical

reasons. Ex. 1, Hall Depo T.R. Vol. I, at pages 23-4. She applied for Gestamp via contract

employer Adecco. Ex. 1, Hall Depo T.R. Vol. I, at page 39. Hall interviewed with Gestamp

employees Ken Huebner and Valerie Somerville and was hired for the job in the “Lasers”

department with Ken Huebner serving as her supervisor. Ex. 1, Hall Depo T.R. Vol. I, at

pages 40-44. Eight months after working as a temporary employee Amber was promoted

to a Gestamp full time employee as a production associate starting in August 2014 at

$12/hour. Ex. 1, Hall Depo T.R. Vol. I, at pages 46-47. Hall moved up to a Team Leader

Position and her pay increased nearly 25% to $15/hour within six months of employment.
                                            2
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 3 of 38 PageID #: 2349




Ex. 1, Hall Depo T.R. Vol. I, at pages 60-63. In fact, Hall moved up so fast to the

management position other employees were upset. Ex. 1, Hall Depo T.R. Vol. I, at pages

68-69. Particularly, Chris Groom and Rhonda Holbert were upset about Hall’s quick climb

to a Team Leader Position at Gestamp. Ex. 1, Hall Depo T.R. Vol. I, at pages 269-70.

Hall was promoted again on October 10, 2015 to a supervisor position earing

$62,000.00/year. Ex. 1, Hall Depo T.R. Vol. I, at page 75. And was receiving great

reviews. See, Ex. 21, generally. In February 2016 Hall received another advancement,

this time a merit increase from $62,000/year to $65,000/year. Ex. 1, Hall Depo T.R. Vol.

I, at page 82.

       Hall advanced her path again with Gestamp, this time being promoted from

supervisor to group leader. Ex. 1, Hall Depo T.R. Vol. I, at page 81. This is about the

time she was managed by Barry Holstein (“Holstein” sometimes hereinafter). This is the

start of the problems with Hall’s Employment. It was little things at first, like the fact that

Hall was supposed to complete leadership training, but she was not permitted to take the

course as Holstein put Steven Thomas in the program in place of Hall. Ex. 1, Hall Depo

T.R. Vol. I, at page 77. Barry Holstein failed to review Hall’s responsibilities has a

supervisor with her, causing Scott Hughes to have to review the responsibilities with Hall

several months later. Ex. 1, Hall Depo T.R. Vol. I, at page 81.

       In this new position, Hall’s hours did increase. However, she was assigned more

hours than anyone else; she would work from three a.m. until seven p.m., eight p.m., nine

p.m., ten p.m., and even up till two a.m. the next day (nearly a 24 hours shift). Ex. 1, Hall

Depo T.R. Vol. I, at pages 84-85. While Barry Holstein, her boss, normally only worked

six a.m. to five p.m.. Ex. 1, Hall Depo T.R. Vol. I, at page 85.
                                               3
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 4 of 38 PageID #: 2350




       Holstein has issues with Hall’s relationship with Honda employee, Korey Blimke.

Ex. 1, Hall Depo T.R. Vol. I, at page 89. Holstein apparently made up a story that Hall

“flipped off” a Honda employee and reported the same to Human Resources. Ex. 1, Hall

Depo T.R. Vol. I, at page 89. Later, the complaint against Hall was changed to a “jack-

off” gesture. Ex. 1, Hall Depo T.R. Vol. I, at page 90. Later it was determined that Holstein

complained of the unfounded “flipping off” and “jack-off” gesture alleged to have been

made by Hall because Holstein was mad at Hall for Hall rejecting Holsteins attempt to get

Hall to go on a date with her. Ex. 1, Hall Depo T.R. Vol. I, at page 91. Holstein then

became more involved in Hall’s relationships, told her that she needed to dress different

from men who had the same job, that Hall should do her hair and apply makeup. Ex. 1,

Hall Depo T.R. Vol. I, at pages 92-95. Holstein then started unilaterally changing Hall’s

start time from 6:30 am to as early as 2:30 am, this became a near daily occurrence. Ex.

1, Hall Depo T.R. Vol. I, at page 95-96. The issues with Holstein caused Hall anxiety and

exhaustion, it got to the point where Plant Manager Paul Lezanic told Hall he was worried

about her mental health. Ex. 1, Hall Depo T.R. Vol. I, at page 103. Paul Lezanic noted

that while Hall is good at her job, maybe it was not for her. Ex. 1, Hall Depo T.R. Vol. I,

at page 103.

       Holstein then tried to retaliate against Hall, falsely claiming that Hall was had 18

absences. Ex. 1, Hall Depo T.R. Vol. I, at page 111. Holstein was basing her alleged

absences on “Card Swipes”. Ex. 1, Hall Depo T.R. Vol. I, at page 111. It was customary

for employees to walk in at the same time as other employees, it was a common practice

as cards where not always swiped and management, such as Hall, didn’t really need to

swipe in because the worked so many hours. Ex. 1, Hall Depo T.R. Vol. I, at pages 111-
                                              4
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 5 of 38 PageID #: 2351




13. In fact, Amber Hall was the only employee that was questioned about swipes as all

other Group Leaders, mainly male, didn’t have to be at the plant until 6:45 a.m. while Hall

was required to be earlier, and work longer. Ex. 1, Hall Depo T.R. Vol. I, at pages 114-

16. When Amber Hall finally had enough, she complained to corporate HR manager Will

Smith who called Hall’s concerns – disturbing suggesting she deal with now Plant

Manager Walter Thomas. Ex. 1, Hall Depo T.R. Vol. I, at pages 120.      The conditions got

worse leading to Hall telling Gestamp HR (and Plant Manager Lezanic) about her

declining health: throwing up, migraines, exhaustion, body aches, earaches, diarrhea,

night sweats, and anxiety. Ex. 1, Hall Depo T.R. Vol. I, at pages 131-35. After Hall

additional complaints Holsten

       Hall did get to meet with Walter Thomas. Hall discussed the unfair treatment, the

harassing that she was receiving for dating Korey Blimke, and explained to Walter

Thomas how the constant change of schedule, the constant calls to her at home, the

constant threats over her appearance (make-up, hair, blouses) were affecting her

physical health. Ex. 1, Hall Depo T.R. Vol. I, at pages 121-28. Holstein continued to

make it hard for Hall, again treating her different based on her gender: staring at her in a

sexual manner, indicating she didn’t need gum because Holstein did not want to kiss Hall,

forcing Hall to be dressed up with makeup, nice hair, etc., not allowing Hall to talk to men

for more than ten minutes, made efforts to keep Hall way from male co-workers, knowing

intimate details of Hall’s personal life like where she was going, who she was with, where

she went, etc. Ex. 1, Hall Depo T.R. Vol. I, at pages 145-48, 155-56. Holstein had photos

taken of Amber Hall. Ex. 1, Hall Depo T.R. Vol. I, at pages 147. None of these demands


                                             5
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 6 of 38 PageID #: 2352




were made of male employees, not of this stalking was completed on male employees.

Hall’s complaints were not taken seriously at all.

       On December 3, 2016, Hall had an anxiety attack at work and was taken out of the

Gestamp facility in an ambulance. See, Ex.30, Page 1, Paragraph 7. Hall’s physician

placed her on FMLA from December 4 to December 17, 2016, in order to get treatment

for her acute anxiety stemming from her PTSD. Ex. 2, Hall Depo T.R. Vol. II, at page 19,

and Ex. 19. Hall continued to receive medical treatment for anxiety from her PTSD after

she returned from FMLA. Ex. 6, Gestamp Return To Work / Modified Duty Certification,

Ex. 19.

       Hall suffered another anxiety attack at work on January 17, 2017. Id., Ex.30, Page

1, Paragraph 9. Hall was again placed on FMLA leave from January 17 until March 19,

2017. See, Ex.30, Page 1, Paragraph 10. She continued to receive treatment and therapy

for her PTSD anxiety during this time. Ex. 2, Hall Depo T.R. Vol. II, at page 10-12, Ex. 4

Letter from Sarah J. Smith, MA LCP. Hall had a known medical condition of anxiety and

PTSD diagnosed by Dr. Bernie Grose. Ex. 1, Hall Depo T.R. Vol. I, at pages 37-38. She

received counseling from Sarah Smith. Ex. 1, Hall Depo T.R. Vol. I, at pages 38, and Ex.

19. The treatment, and lack of concern over Hall’s complaints, resulted in Hall being

transported out of Gestamp on ambulance on two occasion suffering from acute anxiety.

Ex. 1, Hall Depo T.R. Vol. I, at page 174, 184. These work incidents leading to the acute

anxiety forced Hall on FMLA leave (twice). Ex. 1, Hall Depo T.R. Vol. I, at page 18, Ex.

19. Hall first took off two weeks on FMLA leave and returned to work around December

16, 2016, Gestamp was clearly aware of the medical condition and reason for FMLA. Ex.

1, Hall Depo T.R. Vol. I, at pages 184-88, Ex. 19. Upon return Hall wanted to use some
                                             6
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 7 of 38 PageID #: 2353




earned vacation, which was rejected by Holstein stating that Hall had to do evaluations,

so Hall was forced to come in over her vacation to work and did. Ex. 1, Hall Depo T.R.

Vol. I, at pages 186-87.

       Hall informed Scott Hughes (“Hughes” hereinafter) that she was going to be off

work for medical issues. Ex. 2, Hall Depo T.R. Vol. II, at page10-11. Hughes asked if

Hall was doing well and told Hall to stay in contact. Ex. 2, Hall Depo T.R. Vol. II, at page

10-11. Hughes received Hall’s FMLA papers and knew that she was out for medical

reasons. Ex. 2, Hall Depo T.R. Vol. II, at page 10-12, Ex. 4 Letter from Sarah J. Smith,

MA LCP. Hughes received a Feb. 15, 2017 letter from Sarah J. Smith, MA LCP indicating

that Hall was still in treatment. Ex. 4 Letter from Sarah J. Smith, MA LCP. Hall even had

communicated with Hughes via test message that Hall did in fact bring in her FMLA

paperwork and wanted to ensure Hughes received the same. Ex. 5, Text between Hall

and Hughes.

       Abruptly Hughes contacted Hall to incorrectly inform her that her FMLA was up.

Ex. 2, Hall Depo T.R. Vol. II, at pages 13-16. Hughes told Hall he sent her a certified

letter (which she did not get). Ex. 2, Hall Depo T.R. Vol. II, at page 13. This caused Hall

to have to rush to her doctor to get medically cleared to return to work on March 17, 2017,

when she, in fact, had more FMLA to use (infra.) and only on a day or so warning. Ex. 2,

Hall Depo T.R. Vol. II, at pages 13-15. Hall, confused, reminded Hughes that Hughes

had informed Hall she had three months of FMLA leave but had only used two months.

Ex. 2, Hall Depo T.R. Vol. II, at pages 14-15. Regardless, Hall was forced to get a return

to work authorization to prevent from being terminated from her job. See, Ex. 6, Gestamp

Return To Work / Modified Duty Certification, Ex. 7, Hughes March 9, 2019 letter to Hall.
                                             7
    Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 8 of 38 PageID #: 2354




In Hugues letter to Hall he incorrectly demands she return to work on March 17, 2017 or

her position will be filled by someone else. Ex. 7, Hughes March 9, 2019 letter to Hall.

This letter, worded more like a termination letter as it sets out COBRA benefits and other

benefits common with termination, states that Hall must return to work or face termination.

Id. Hughes based his calculation on an incorrect calculation oh Hall’s FMLA leave, using

a 40 hour a week “formula” not an average hour a week that Hall actually worked formula.

See, Ex. 8 Gestamp’s printout of FMLA leave for Hall. Hughes had miscalculated Hall’s

FMLA1. Thus, while it was suggested in the March 9, 2017 that Hughes didn’t expect Hall

to return, she was forced to get her provided to allow her to return on March 17, 2017 or

face certain termination. Ex. 2, Hall Depo T.R. Vol. II, at pages 13-15. Hall was told she

could not use intermittent medical leave. Hall Depo T.R. Vol. II, at page 23. Thus; Hall

was denied an accommodation as it was clear that her physician had stated in the FMLA

documentation that Hall would experience flare ups and it would be medically necessary

for Hall to be absent from work during the flare-ups. See, Ex.19 at page 3.

While Hall was out on her second FMLA leave things changed at Gestamp:

        a. Aaron Lambert filled in form Hall as group leader;

        b. Hall was informed that Kenneth Suprenant had recited Aaron Lambert for the

            position; and,

        c. Aaron Lamber had assumed Hall’s role and took her desk.

Hall Depo T.R. Vol. II, at pages 31-34




1
 Hughes used a “40 hour” formula to calculate Hall’s FMLA time when the formula should have been based on
Hall’s average weekly hours work to get a correct 12 week calculation.
                                                        8
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 9 of 38 PageID #: 2355




More changes were apparently after Hall returned from her second FMLA leave on March

19, 2017:

       a. First, Hall was told nothing had changed;

       b. Hall had no control over her team, Aaron Lambert assumed control;

       c. Aaron Lambert was directing Hall’s team over the radio;

       d. Hall wasn’t allowed into meetings she was normally allowed;

       e. Aaron Lambert began giving Amber Hall directions;

       f. The higher-level management team wouldn’t communicate with Hall and

            directed her actions though Lambert;

       g. Lambert was directed to watch Hall, and check in on her;

       h. Lambert was reporting Hall’s every move to upper management;

       i.   Hall was continuing to be ignored by upper management and only got direction

            from Lambert;

       j.   Lambert as close with upper management in Rusty Mossberger, Walter

            Thomas and Kenneth Suprenant and group were out drinking together often;

       k. Hall was questioned about projects she wasn’t permitted to work on; and,

       l.   Generally not made part of the day to day work environment like was prior to

            leave.

Hall Depo T.R. Vol. II, at pages 22-60.

       Then, suddenly, about a month after returning from disability/FMLA leave, Hall was

terminated. Reason? She said, “maybe one day I’ll have a butt like yours”. Hall Depo

T.R. Vol. II, at page 60. And was terminated for violation a sexual harassment policy that

was rarely, if ever, enforced.
                                            9
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 10 of 38 PageID #: 2356




       The reason for termination was pretextual.

       Hall was terminated for saying “Maybe one day I’ll have a butt like yours”. Hall

Depo T.R. Vol. II, at page 60. The comment was directed towards Erica Haynes (“Erica”

hereinafter) who laughed it off and, “popped her butt out”, rubbed her butt then said “I

know it’s nice. I ride horse to keep in shape.” Hall Depo T.R. Vol. II, at pages 62-63.

Erica then said to Hall “but if I had boobs like yours, I would have it made.” Hall Depo

T.R. Vol. II, at pages 63. This was a lighthearted conversation that Erica didn’t even

report to Human Resources. What happened is Erica got upset when Hall denied her

vacation pay. See, Ex. 14, April 14, 2017 Memorandum (Hall explains why she couldn’t

approve Erica’s vacation – it would have been in violation of the 10% out policy). See, Ex.

9 Hall Statement on incident. Even Erica stated that she though Hall had an issue with

her because Hall denied her vacation. See, Ex. 11 Statement of Erica Haynes. In fact,

the statement was not even drafted by Erica. Instead Scott Hughes took the statement

on April 21, 2017, wrote if for Erica, and had Erica sign it on May 11, 2017 – about three

weeks later. See, Ex. 11 Statement of Erica Haynes. Scott Hughes the drafted up another

statement for Erica 3 days later, on April 24, 2017 for her to sign (again, three weeks later

on May 11, 2017). See, Ex. 12 Second Statement of Erica Haynes. During litigation,

Gestamp drew up a third statement for Erica to sign, this time called Affidavit of Erica

Haynes – here Erica admits that she didn’t go to HR on the “butt” comment, but Kenneth

Suprenant talked Erica into going to HR to file the complaint against Amber. See, Ex. 13,

Erica Haynes Affidavit signed July 11, 2019 (During litigation). On April 25, 2017 Hughes

terminated Hall for saying “maybe one day I’ll have a butt like yours”. Hall Depo T.R. Vol.

II, at page 60, See. Ex. 14, Termination Meeting. Notably absent from this meeting was
                                             10
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 11 of 38 PageID #: 2357




Kristina Dodd, a female who worked in the Human Resources office who Amber

Requested to be in the room. Ex. 9, 10, and 14. Notably present in the room were

termination was decided was Russell Mossberger and Kenneth Suprenant who had no

firsthand knowledge of the incident. See, Ex. 14.

       Hall had wanted Kristian Dodd (“Dodd” hereinafter) to be in the meeting because

Hall knew Dodd got all the facts. Hall had recorded an exchange of the parties. The

transcript reveals as follows:

       a. First it was clear that Erica’s main complaint was about the denied vacation,

          not the “butt” comment.

       b. Hall explained that she was “over 10” meaning she couldn’t approve another

          person on her team for a day off because it would place Hall’s team with 10%

          or more of its member out of work which would have been a policy violation;

       c. However, Hall also explained that Erica can have her denial overridden by

          Suprenant – which was policy – and Erica did get her vacation day;

See, Ex. 15, Transcript of conversation between Hall and Dodd (Work product has been

redacted).

       Even Hughes agreed that Hall couldn’t have allowed Erica to take the vacation day

without further approval. See, Ex. 26 Depo. T.R. Scott Hughes, pages 61-61. Yet, used

a “sexual harassment policy that was rarely followed to terminate an employee hardly a

month off disability leave. Gestamp to major issue with Hall saying a “Maybe one day I’ll

have a butt like yours” but not with countless other sexual harassment claims. Hall Depo

T.R. Vol. II, at page 60. The following are just a few examples of the sexual harassment

claims Gestamp didn’t find offensive enough for actions:
                                           11
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 12 of 38 PageID #: 2358




    a. Rhonda Holbert complained being sexually harassed by Bill Hardman, Bill

       Hardman was not terminated, he was only moved to a different location of the

       plant. Ex. 1, Hall Depo T.R. Vol. I, at pages 71-72;

    b. The same Bill Hardman that Hall complained about when Bill Hardman told Hall

       he liked when Hall sneezed because it made he nipples get hard, and made

       comments about how Bill Hardman would like to bend Amber over and have

       sex with her. Ex. 1, Hall Depo T.R. Vol. I, at pages 71-72’;

    c. Likewise, Mark Chandler was making Hall feel uncomfortable by sending her

       notes, following Hall around the plant without reason and as suspected to be

       the person that broke into Hall’s home. Ex. 1, Hall Depo T.R. Vol. I, at pages

       73-74. Mark Chandler was not terminated for his actions leading to Hall’s

       complaint. Ex. 1, Hall Depo T.R. Vol. I, at page 74. Despite Hall providing

       proof of the creepy letters. See, Ex. 3, Letters wrote to Hall by Chandler;

    d. Hall had previously filed a complaint of sexual harassment against Barry

       Holstein. Holstein was plaintiff’s supervisor. Holstein made request to Hall for

       dinner and made inappropriate comments about her sex life leading Hall to file

       a complaint on Mr. Holstein. Holstein asked Hall out for drinks and dinner, over

       which he said they could discuss her future opportunities at the plant. Hall

       declined this invitation. Holstein was not disciplined for his actions. Ex. 30,

       Page 1, Paragraph 11.

    e. Gestamp has a history of lover looking sexual harassment complaints when

       women complaint about sexual harassment In Shawn Waters Affidavit, Ms.

       Waters identifies the following incidents:
                                         12
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 13 of 38 PageID #: 2359




                i. Antione Anderson (male) propositioned Sara Cook (female) for

                   sexual relations while Sara Cook was a subordinate to Antione

                   Anderson;

                ii. Kelly Carroll reported the Anderson/Cook sexual relationship to

                   Scott Hughes;

               iii. Antione Anderson didn’t face any discipline or investigation;

               iv. Antione Anderson constantly propositioned female workers for

                   sexual favors to which was common knowledge;

                v. Antione Anderson asked me [Shawn Waters, female], on a

                   weekly basis, when I’m going “black”. Suggesting that I have sex

                   with a black man - Antione Anderson is a black man;

               vi. Women that did sleep with Antione Anderson got promoted such

                   Sara Cook, and Erica Haynes. I have personal knowledge that

                   Erica Haynes did sleep with Antione Anderson.              Antione

                   Anderson was a superior to Erica Haynes;

               vii. Erica Haynes also had sexual relationships with Joel Jones, and

                   Aaron Lambert [Joel Jones and Aaron Lamber were also

                   Gestamp employees];

              viii. Antione Anderson recruited a female named Leann Hemingway

                   from 3rd shift Lasers department, to first shift quality. Antione

                   Anderson was having a sexual relationship with Leann

                   Hemingway and allowed her to come in to work when she

                   wanted, Antione Anderson also adjusted Leann Hemingway’s
                                       13
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 14 of 38 PageID #: 2360




                   time on her clock in to show that she would appear on time when

                   she was not.    Antione Anderson would sexually rub on her

                   shoulders during working hours in front of the whole department;

               ix. I have personal knowledge that Bill Hardman was charged with

                   sexual harassment while employed at Gestamp, namely Rhonda

                   Holbert. Bill Hardman was not fired for the sexual harassment

                   and was permitted to keep his job. I know personally this was also

                   reported to Human Resources.

                x. I [Shaun Waters] was personally sexually harassed by Ken

                   Brooks. That harassment was reported to Scott Hughes. Hughes

                   didn’t terminate Ken Brooks. I personally know that this was Ken

                   Brooks’ third complaint for sexual harassment at Gestamp. The

                   first being a female name Haley (last name escapes me) (Haley

                   was “air humped” by Ken Brooks), and a second female, then

                   myself. Ken Brooks is still working a Gestamp and is close with

                   Antione Anderson;

               xi. Many supervisors at Gestamp knew about my complaints as to

                   the sexual harassment forced upon me by Ken Brooks including

                   David Underwood, Jimmy Rolland, Sandra King, Antione

                   Anderson, Scott Hughes, and John Fields;

               xii. The sexual harassment Ms. Waters experienced by Ken Brooks

                   was reported to Human Resources prior her evaluation. She had


                                       14
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 15 of 38 PageID #: 2361




                   always got 4-5s on her evaluations. She was provided 2-3s on

                   her evaluations after the sexual harassment was reported;

              xiii. I [Shaun Waters] have personal knowledge of Antione Anderson

                   “dirty dancing” with subordinate female employees             and

                   purchasing drinks for them a Christmas Party 2018 in front of the

                   whole company, including Scott Hughes. Antione Anderson was

                   not disciplined; and,

              xiv. Antione Anderson also told me [Shaun Waters] personally to get

                   Kelly Carroll to go out on a date with him. Kelly Carroll declined

                   several times. Then Antione Anderson told me personally that he

                   only needed “20 minutes” with Kelly Carroll implying that he just

                   wanted to have sex with her. See, Affidavit of Shaun Walters,

                   filed herein, Docket Entry No.: 83 (11/20/2020) (Ex. 26 herein).

          b. Shondell Houston, in her affidavit, also identify known sexual

             harassment claims reported to HR wherein no action was taken:

                i. Corey Myrick was in a sexual relationship with a subordinate

                   female named Stacy Eyler who worked in quality control. Corey

                   Myrick openly talked about the sexual relationship and I know for

                   a fact that Scott Hughes knew about the relationship. I personally

                   reported [to HR] that Corey Myrick was in a sexual relationship

                   with a subordinate (Stacy Eyler), and Corey Myrick became

                   intoxicated and assaulted her, and strangulated her outside work

                   and was arrested. I told Scott Hughes about the improper sexual
                                       15
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 16 of 38 PageID #: 2362




                   relationship and about the attack.   Scott Hughes did nothing

                   about the incident. Scott Hughes allowed Corey Myrick to come

                   back to work;

                ii. Kip Wiseman, plant manager, was having a sexual relationship

                   with a female subordinate as well, Carla Donahue. I told Kip

                   Wiseman that I didn’t want the girl he was having sex with/living

                   with (Carla Donahue) on my floor because she knew nothing

                   about quality at all.   Kip Wiseman wanted to give her a job

                   because he was having sex with her and living with her.         I

                   personally asked Scott Hughes about the inappropriate

                   relationship between Kip Wiseman, plant manager, and

                   subordinate Carla Donahue having an open sexual relationship,

                   and living together, Scott Hughes just smiled at me, and walked

                   on by. Nothing was done by Scott Hughes or Gestamp about the

                   relationship that per the handbook was improper as Carla

                   Donahue was a subordinate to Kip Wiseman;

               iii. All my [Houston’s] complaints to Human Resources fell on deaf

                   ears. Scott Hughes never took any complaint wherein a female

                   was complaining about sexual harassment issue from a man

                   serious, unless he wanted to; and, in my experiences, and to my

                   personal knowledge and observations, neither Gestamp, nor

                   Hughes took disability concerns of female employees serious, or

                   FMLA request from female employees serious. Gestamp and
                                      16
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 17 of 38 PageID #: 2363




                   Hughes    demonstrated     a   pattern   of   overlooking    sexual

                   harassment complaints when they didn’t want to get rid of the

                   person that was accused, and demonstrated a pattern of

                   demoting or terminating employees that took time off for disability

                   leave or FMLA leave.      I experienced this personal as stated

                   above;

               iv. Gestamp let Antoine Anderson get away with sexual harassment

                   on an almost daily basis. There were complaints about Antoine

                   Anderson sexual harassment all the time. I personally know that

                   sexual harassment complaints were filed upon Antione Anderson

                   on numerous occasions and Scott Hugues ignored them all. I

                   personal witnessed Antione Anderson harass Darlene Perry. I

                   personally went with Ms. Perry to complaint to Scott Hughes

                   about Darlene Perry being sexually harassed by Antione

                   Anderson, nothing was done, no investigation was completed.

                   So, I was actually in front of Scott Hughes with Ms. Perry

                   explaining the sexual harassments and how it was affecting Ms.

                   Perry and nothing was done to Antione Anderson.             Antione

                   Anderson was making sexual comments to Ms. Perry and

                   attempting to get her to engage in sexual acts in which she

                   rejected – this was told to Hughes in my presence by myself and

                   Ms. Perry. Antione Anderson’s actions toward Ms. Perry were

                   not welcome and did affect her and caused her anxiety and
                                       17
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 18 of 38 PageID #: 2364




                   distress.   I know that because Ms. Perry told me the same

                   personally;

                v. I [Houston] personally also know that Sara Cook (female),

                   Gestamp employee, also was in a sexual relationship with

                   Antione Anderson.         Antione Anderson approached her with

                   sexual comments and requested sexual favors. I do also know

                   for a fact personally that Sara Cook did engage in sexual actions

                   including intercourse with Antione Anderson.       I personality

                   reported to Scott Hughes Antione Anderson was sleeping with

                   Sara Cook, nothing was done;

               vi. Antione Anderson also harassed Lisa Stoner.         Lisa Stoner

                   complained about Antione Anderson sexual harassment to Scott

                   Hugues. I was there when Lisa Stoner complained about Antione

                   Anderson Sexual Harassment to Scott Hugues. Nothing was

                   done. No complaints, no investigation, and Antione Anderson still

                   didn’t get written up or fired;

               vii. At a time, prior to January 1, 2019 HR consisted of Scott Hughes

                   (Head of HR), Katrine Kessler (HR Generalist/Assistant to

                   Hughes), and Heather Dornife (HR Generalist). Erin Lambert, a

                   male (Hourly Employee) and subordinate to Heather Dornife

                   were involved in an open sexual relationship that HR/Hughes

                   know about. Since Heather Dornife was in HR, it is my

                   understanding that she couldn’t date/be in a sexual relationship
                                        18
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 19 of 38 PageID #: 2365




                   with an hourly employee. But I personally know she was and that

                   Hugues know about the relationship;

              viii. I [Houston] have personal knowledge, and personally observed

                   the following: on one shift, in the afternoon, after lunch, around

                   1:20 PM – 1:45PM, while I was looking for one of my engineers,

                   I saw Carla Donahue (female) sitting on the lab (sic) of a manager

                   named Bill (I cannot recall his last name). Carla Donahue was

                   an hourly employee and Bill was a manager/supervisor so a

                   superior to Carla Donahue. I told Carla Donahue to get off his

                   lap because the action was completely inappropriate. Both

                   Donahue and Bill laughed at me.        I personally reported the

                   inappropriate actions to Scott Hughes; Hughes did nothing about

                   the actions which were deemed inappropriate according to the

                   Gestamp Handbook. See, Affidavit of Shondell Houston, filed

                   herein, Docket Entry No.: 84 (11/20/2020) (Ex. 27 herein).

          c. Mike Borrows likewise identified sexual harassment where not action

             was taken:

                i. I [Borrows] have firsthand knowledge that Antione Anderson

                   propositioned Sara Cook for sexual relations while Sara Cook

                   was a subordinate to Antione Anderson, Kelly Carroll reported the

                   relationship to Scott Hughes. Antione Anderson didn’t face any

                   discipline or investigation;


                                        19
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 20 of 38 PageID #: 2366




                ii. Antione Anderson constantly propositioned female workers for

                   sexual favors to which was common knowledge;

               iii. Antione Anderson has sex with Sara Cook in the plant during

                   working hours;

               iv. Kenneth Suprenant knew about Antione Anderson’s reputation of

                   soliciting employees for sexual relations at work;

                v. Kenneth Suprenant was very close with Antione Anderson. The

                   pair were out after work at restaurants and bars all the time. I

                   used to go to out drinking with Kenneth Suprenant and Antione

                   Anderson. Antione Anderson would talk about the women he

                   slept with at Gestamp. Kenneth Suprenant knew about Antione

                   Anderson sleeping with subordinates at Gestamp including Sara

                   Cook. Kenneth Suprenant never reported Antione Anderson;

               vi. Thomas Smith was reported to Human Resources for sexual

                   advances on Kelly Carroll. Both Thomas Smith and Kelly Carroll

                   were Gestamp employees.          Scott Hughes didn’t discipline

                   Thomas Smith.

               vii. On at least one occasion, I [Borrows] was drinking with Kenneth

                   Suprenant and Antione Anderson after work. Antione Anderson

                   began inviting subordinates to the bar to come drink with us. No

                   one thought this was an issue.

              viii. I have personal knowledge of Antione Anderson “dirty dancing”

                   with subordinate female employees and purchasing drinks for
                                       20
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 21 of 38 PageID #: 2367




                    them a Christmas Party 2018 in front of the whole company,

                    including Scott Hughes. Antione Anderson was not disciplined.

                ix. Sexual harassment was common at Gestamp. Literally everyday

                    there was sexually suggestive comments made. Too many to

                    even recall. The whole culture was just sexually suggestive.

                    Comments were made all the time of sexual nature. Everyone,

                    including Human Resources was very aware of the sexually

                    suggestive culture at Gestamp. See, Affidavit of Mike Borrows,

                    filed herein, Docket Entry Nos.: 85 and 87 (11/20/2020 and

                    11/23/2020) (Ex.29, herein).

          d. Diana D. Williams filed a complaint against Gestamp stating as follows:

                 i. During my employment with Gestamp, I was repeatedly exposed

                    to sexual harassment by Mr. Beckner, my superior at Gestamp,

                    including unwelcomed touching and disgusting verbal comments

                    made to her with sexual connotations;

                ii. I [Williams] complained of the same; however, those complaints

                    fell on the deaf ears of Scott Hughes, Human Resources

                    Manager, and no investigation was conducted with regard to my

                    sexual harassment complaints.

                iii. Instead, after I complained about the unwelcomed advances,

                    touching and disgusting sexual comments made by Mr Beckner

                    to me, Scott Hughes and Gestamp took retaliatory action against

                    me and began to levy unwarranted discipline upon me;
                                       21
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 22 of 38 PageID #: 2368




               iv. Neither Gestamp, nor Scott Hughes took my sexual harassment

                     claims serious, and didn’t investigate my claims;

                v. At all times during my employment with Defendant Gestamp,

                     there existed an atmosphere and culture at Defendant Gestamp

                     where female employees were treated differently than male

                     employees in all areas, including pay, promotions, harassment

                     and discipline.    Men often were not disciplined for sexual

                     harassment;

               vi. In spite of my complaints, Gestamp and Hughes failed to take any

                     disciplinary action against Mr. Beckner for his improper touching

                     and sexual comments made by him towards me. See, Ex. 29.

          e. Maura Workman identifies sexual harassment issues at Gestamp as

             well:

                 i. [Workman] went to Scott Hughes (Human Resources), and

                     Kristina Dodd concerning my complaints about being sexually

                     harassed, and complaints about harassment from Carolyn

                     Starcher and Amanda Koehl. I had written statements that l

                     took to Scott Hughes from several people and ignored, not

                     investigated, and not changes were made;

                ii. Gestamp West Virginia, LLC maintained an atmosphere of

                     sexually suggestive conduct. Sexual comments were made

                     literally all day everyday;


                                         22
Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 23 of 38 PageID #: 2369




                 iii. Lots of men at Gestamp had sexual relationships with women

                     they managed;

                 iv. Rhonda Holbert showed me pictures of men's penis such as

                     Barry Holstein and Rusty Mossburger. Rhonda Holbert dated

                     and had a sexual relationship with Keith Lemon who was her

                     supervisor, everyone knew about their relationship;

                 v. Rhonda Holbert had a sexual relationship with Marv Bush who

                     was also a supervisor. There are many other examples of men

                     sleeping with women in subordinate positions at Gestamp that

                     escape my memory. However, it was very common and

                     always overlooked;

                 vi. Gestamp simply wanted Amber Hall gone after she went off on

                     leave for the first time. There were comments all over the Plant

                     that Amber Hall was not going to come back after she left.

                     These were made by Carolyn Starcher and even Scott

                     Hughes. See, Affidavit of Maura Workman, filed herein, Docket

                     Entry No.: 78 (11/11/2020) (Ex. 32, herein).

    f. Kelly Carroll-Burrows has similar details:

          a. I was harassed by Kenneth Brunner. I complained to Kenneth

              Suprenant about the harassment from Brunner. Suprenant never

              complained to HR about Brunner’s harassment of me. Suprenant told

              me he was going to talk to someone about Brunner’s treatment of me.

              But nothing ever happened until months after several complaints were
                                         23
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 24 of 38 PageID #: 2370




                 made. This is a direct contradiction to Gestamp following their zero-

                 tolerance sexual harassment policy;

              b. Gestamp has a reputation of not disciplining men for sexually

                 harassing women. Personally, I know that Dan Stacy made a sexual

                 comment and gesture that I only got promoted to Team Leader

                 because I was under Ken Huber’s desk preforming oral sex on Ken

                 Huebner. Dan Stacy then made a sexual gesture mimicking oral sex.

                 I reported Dan Stacy to HR. Scott Hughes was in the HR office at that

                 time I made the report. Nothing happened to Dan Stacy that I was

                 aware of, he appeared at work the next day. Dan Stacy wasn’t

                 terminated. See, Affidavit of Kelly Carroll-Burrows, filed herein, Docket

                 Entry No.: 87 (12/02/2020) (Ex. 32, herein).



       III.   Facts Contested by Plaintiff Amber Hall

Defendant asserts in “Section II” of its Brief Supporting Summary Judgement that facts

are “undisputed”. That is not accurate. In fact, nearly every “undisputed fact” is disputed.

See, Affidavit of Kelly Carroll-Burrows, filed herein, Docket Entry No.: 87 (12/02/2020)

(Ex. 32, herein), Affidavit of Maura Workman, filed herein, Docket Entry No.: 78

(11/11/2020) (Ex. 33, herein), Affidavit of Mike Borrows, filed herein, Docket Entry Nos.:

85 and 87 (11/20/2020 and 11/23/2020) (Ex.29, herein), Affidavit of Shondell Houston,

filed herein, Docket Entry No.: 84 (11/20/2020) (Ex. 27 herein), Affidavit of Shaun Walters,

filed herein, Docket Entry No.: 83 (11/20/2020) (Ex. 26 herein), Affidavit of Kristina Dodd,


                                             24
    Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 25 of 38 PageID #: 2371




filed herein, Docket Entry No.: 81 (11/19/2020) (Ex. 34 herein), Affidavit of Amber Hall,

filed herein, Docket Entry No.: __ (12/4/2020) (Ex. 35 herein).



         IV.      Summary Judgment Standard

         When evaluating the merits of a motion for summary judgment, the Court looks to

Rule 56(a) and its progeny to determine whether any genuine dispute of material fact

exists in a case. "Summary judgment is inappropriate ...                          if there exist factual issues

that reasonably may be resolved in favor of either party." Anderson v. Libertv Lobby, Inc.,

477 U.S. 242, 250, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). The Court must view the

evidence "in the light most favorable to the [party opposing summary judgment]." Adickes

v. S.H. Kress & Co., 398 U.S. 144, 157, 90 S. Ct. 1598, 26 L. Ed. 2d 142 (1970)."2 Further,

"[o]n a motion for summary judgment, the evidence of the nonmovant is to be believed,

and all justifiable inferences are to be drawn in the nonmovant's favor." 3

         "Credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge, whether he is

ruling on a motion for summary judgment or for a directed verdict. The evidence of the

nonmovant is to be believed, and all justifiable inferences are to be drawn in his favor."

Id. at 255 (citing Adickes, 398 U.S., at 158-159).




2
   Dickens v. Aetna Life Ins. Co•. 201 I U.S. Dist. LEXIS 32595 *. 51 Employee Benefits Cas. (BNA) 1502, 2011
WL 1258854 (S.D. W. Va. Mar. 28,201 I)
 3
   " ••• [A]t the summary judgment stage the judge's function is not himself to weigh the evidence and determine the
truth of the matter but to determine whether there is a genuine issue for trial." Anderson v. Liberty Lobby. Inc., 477
U.S. 242,249, 106 S. Ct. 2505, 2511 (1986).

                                                          25
    Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 26 of 38 PageID #: 2372




         The threshold for summary judgment presents a high hurdle for a moving party in

an employment case where the motive of the Defendant is at issue. At Syllabus Points

3 4 and 4 5 of Hanlon v. Chambers, the Court established the daunting threshold a

defendant must meet to justify summary judgment in an employment discrimination

case.

         The Fourth Circuit has held that "when there is a close question and reasonable

minds could differ when weighing all the facts against the law then summary judgment

is inappropriate." 6 Determinations regarding the motives of the actors particularly ill-

suited to resolution on summary judgment. As another court noted in the Southern District

of West Virginia, "[w]ith respect to employment and discrimination cases, courts take

special care because state of mind, intent, and motives may be crucial elements. The

Supreme Court of Appeals of West Virginia explains that summary judgment is often

imprudent in discrimination cases that present issues of motive or intent because

credibility determinations, the weighing of evidence, and the drawing of legitimate



4
  "In most discrimination cases, once a plaintiffs allegations and evidence create a primafacie case (showing
circumstances that permit an inference of discrimination or an impermissible bias), unless the employer comes
forward with evidence of a dispositive nondiscriminatory reason as to which there is no genuine issue and which no
rational trier of fact could reject, the conflict between the plaintiffs evidence establishing a primafacie case and the
emplo yer' s evidence of nondiscriminatory reason reflects a question of fact to be resolved by the fact finder after
trial." Hanlon v. Chambers, 195 W. Va. 99; 464 S.E.2d 741 (1995)

5
  Although the plaintiff has the ultimate burden of proving elements of the claim of discrimination by a
preponderance of the evidence, the showing the plaintiff must make as to the elements of the primafacie case in
order to defeat a motion for summary judgment is de minimis. In determining whether the Plaintiff has met the de
minimis initial burden of showing circumstances giving rise to an inference of discrimination, the function of the
circuit court on a summary judgment motion is to determine whether the proffered admissible evidence shows
circumstances that would be sufficient to permit a rational finder of fact to infer a discriminatory motive. It is not
the province of the circuit court itself to decide what inferences should be drawn."Syl. pt. 4.

6
 Walker v. Mod-U-Kraf Homes, LLC., 775 F.3d 202 (4th Cir.2014) (quoting Paroline 879 F.2d at 105) (severity and
pervasiveness of harassment a question of fact).

                                                           26
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 27 of 38 PageID #: 2373




inferences from the facts are jury functions, not those of a judge." Blankenship v.

Caterpillar Glob. Mining. LLC, 964 F. Supp. 2d 578, 580 (S.D. W. Va. 2013). "In most

discrimination cases, once a plaintiffs allegations and evidence create a prima facie case

(showing circumstances that permit an inference of discrimination or an impermissible

bias),    unless   the   employer   comes   forward    with   evidence   of   a   dispositive

nondiscriminatory reason as to which there is no genuine issue and which no rational trier

of fact could reject, the conflict between the plaintiffs evidence establishing a prima facie

case and the employer’s evidence of nondiscriminatory reason reflects a question of fact

to be resolved by the fact finder after trial." Hanlon v. Chambers, 195 W. Va. 99; 464

S.E.2d 741 (1995). Particularly in “complex cases ... where issues involving motive and

intent are present,” summary judgment should not be utilized as a method of

resolution. See Masinter v. WEBCO Co., 164 W.Va. 241, 243, 262 S.E.2d 433, 436

(1980). Courts must take special care when considering summary judgment in

employment and discrimination cases because state of mind, intent, and motives

may be crucial elements. Williams v. Precision Coil, Inc., 459 S.E.2d 329, 338 (W. Va.

1995) (emphasis added).



         V.    ARGUMENT

               a. Amber Hall as set for a claim pursuant to the West Virginia Human
                  Rights Act for Disability Discrimination, Gender/Sex Discrimination,
                  and Failure to Accommodate Disability


         The West Virginia Human Rights Act prohibits discrimination in employment based

on sex/disability/failure to accommodate (WV Code Sec. 5-11-1 et seq.).

                                             27
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 28 of 38 PageID #: 2374




       It cannot be disputed that Plaintiff is a member of a protected class

(female/disabled). Mayflower Vehicle Sys., Inc. v. Cheeks, 629 S.E.2d 762 (W. Va.

2006). Likewise, it cannot be disputed that Plaintiff was terminated. The evidence in the

form of deposition transcripts and affidavits establish many factual disputes. Including

but not limited to: was Hall’s termination for her mild comment sufficient for termination

under the sexual harassment policy when it was ignored for men, or was it pretextual, did

Defendant discriminate against Hall in light of the fact she was terminated only one month

after returning from disability / FMLA leave, and did Defendant fail to accommodate when

Hall’s FMLA documents indicated she was to receive time off when needed. See, Ex.

These are all questions of fact for the jury.

       There are also questions of fact relevant to the obviously question of did Defendant

made an adverse decision concerning the plaintiff; and but for the plaintiff’s protected

status, the adverse decision would not have been made. Syllabus point 2, Conaway v.

Eastern Associated Coal Corp., 358 S.E.2d 423 (W. Va. 1986); Syllabus point 4,

Mayflower Vehicle Sys., Inc. v. Cheeks, 629 S.E.2d 762 (W. Va. 2006). Again, Hall had

a budding career with Defendant. She was promoted. He salary was increasing. She

was getting good reviews. All that changed when she started having health issues.

                      i. The are factual disputes as to Hall’s Claim for Disability
                         discrimination.

       Plaintiff has presented evidence that the circumstance changed when she returned

from disability leave. Hughes told Hall he sent her a certified letter (which she did not get).

Ex. 2, Hall Depo T.R. Vol. II, at page 13. This caused Hall to have to rush to her doctor

to get medically cleared to return to work on March 17, 2017, when she, in fact, had more

                                                28
    Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 29 of 38 PageID #: 2375




FMLA to use (infra.) and only on a day or so warning. Ex. 2, Hall Depo T.R. Vol. II, at

pages 13-15. Hall, confused, reminded Hughes that Hughes had informed Hall she had

three months of FMLA leave but had only used two months. Ex. 2, Hall Depo T.R. Vol.

II, at pages 14-15. Regardless, Hall was forced to get a return to work authorization to

prevent from being terminated from her job. See, Ex. 6, Gestamp Return To Work /

Modified Duty Certification, Ex. 7, Hughes March 9, 2019 letter to Hall.

        In Hugues letter to Hall he incorrectly demands she return to work on March 17,

2017 or her position will be filled by someone else. Ex. 7, Hughes March 9, 2019 letter to

Hall. This letter, worded more like a termination letter as it sets out COBRA benefits and

other benefits common with termination, states that Hall must return to work or face

termination. Id. Hughes based his calculation on an incorrect calculation oh Hall’s FMLA

leave, using a 40 hour a week “formula” not an average hour a week that Hall actually

worked formula. See, Ex. 8 Gestamp’s printout of FMLA leave for Hall. Hughes had

miscalculated Hall’s FMLA7. Thus, while it was suggested in the March 9, 2017 that

Hughes didn’t expect Hall to return, she was forced to get her provided to allow her to

return on March 17, 2017 or face certain termination. Ex. 2, Hall Depo T.R. Vol. II, at

pages 13-15. Hall was told she could not use intermittent medical leave. Hall Depo T.R.

Vol. II, at page 23. Thus; Hall was denied an accommodation as it was clear that her

physician had stated in the FMLA documentation that Hall would experience flare ups

and it would be medically necessary for Hall to be absent from work during the flare-ups.

See, Ex.19 at page 3.


7
 Hughes used a “40 hour” formula to calculate Hall’s FMLA time when the formula should have been based on
Hall’s average weekly hours work to get a correct 12 week calculation.
                                                        29
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 30 of 38 PageID #: 2376




While Hall was out on her second FMLA leave things changed at Gestamp:

      a. Aaron Lambert filled in form Hall as group leader;

      b. Hall was informed that Kenneth Suprenant had recited Aaron Lambert for the

            position; and,

      c. Aaron Lamber had assumed Hall’s role and took her desk.

Hall Depo T.R. Vol. II, at pages 31-34

More changes were apparently after Hall returned from her second FMLA leave on March

19, 2017:

      a. First, Hall was told nothing had changed;

      b. Hall had no control over her team, Aaron Lambert assumed control;

      c. Aaron Lambert was directing Hall’s team over the radio;

      d. Hall wasn’t allowed into meetings she was normally allowed;

      e. Aaron Lambert began giving Amber Hall directions;

      f. The higher-level management team wouldn’t communicate with Hall and

            directed her actions though Lambert;

      g. Lambert was directed to watch Hall, and check in on her;

      h. Lambert was reporting Hall’s every move to upper management;

      i.    Hall was continuing to be ignored by upper management and only got direction

            from Lambert;

      j.    Lambert as close with upper management in Rusty Mossberger, Walter

            Thomas and Kenneth Suprenant and group were out drinking together often;

      k. Hall was questioned about projects she wasn’t permitted to work on; and,


                                            30
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 31 of 38 PageID #: 2377




       l.   Generally not made part of the day to day work environment like was prior to

            leave.

Hall Depo T.R. Vol. II, at pages 22-60.

       Then, suddenly, about a month after returning from disability/FMLA leave, Hall was

terminated. Reason? She said, “maybe one day I’ll have a butt like yours”. Hall Depo

T.R. Vol. II, at page 60. And was terminated for violation a sexual harassment policy that

was rarely, if ever, enforced. Infra.

       Gestamp wanted Lambert to replace Hall. Kelly Carroll-Burrows states:

               I had first-hand knowledge that Aaron Lambert was being
               “stepped up” to take Amber Hall’s position as soon as she left
               on medical leave. Aaron Lambert immediately took over
               Amber Hall’s active role as Group Leader.

               I know for certain that Aaron Lambert took over Amber Hall’s
               desk. Amber Hall did have an assigned desk. Amber Hall
               didn’t share her desk with anyone.
               We reported to Aaron Lambert as Group Leader if we had
               issues, Aaron Lambert had all functions as Amber Hall while
               she was off and Gestamp was preparing Aaron Lambert to
               take over for Amber Hall.

               I have personal knowledge that Gestamp retaliates against
               individuals who have disabilities / take FMLA. I was in a
               meeting where Gary Slater, Production Group Leader, stated
               that Gestamp needs to find away to get rid of Chris Linville.
               Chris Linville was out on FMLA for a surgical procedure on his
               back, or hip. Gestamp didn’t want to accommodate any
               medical issues or accommodate disabilities. The decision was
               to bring in someone else to take the place of the person with
               medical issues or disabilities.

               I also recall Gestamp wanting to get rid of Percy Hutchinson
               because he pulled his shoulder trying to pry parts apart and
               needed to take off on medical leave. Gestamp didn’t want to
               pay Hutchinson for leave and asked employees to find ways
               to get rid of him.

                                             31
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 32 of 38 PageID #: 2378




             Suprenant states Aaron Lambert returned to his Team Leader
             position in lasers department when Amber Hall returned. That
             is false. Aaron Lambert never returned to that spot, he was
             always side by side with upper management and went to
             “launch team”. He may have been labeled a Team Leader but
             he certainly did not work that position after Amber Hall
             returned. In fact, Aaron Lamber was directing Amber Hall and
             the team after Amber Hall returned. That was an issue. We
             didn’t know who to answer to: Aaron or Amber.


See, Affidavit of Kelly Carroll-Burrows, filed herein, Docket Entry No.: 87 (12/02/2020)

Former Human Resources personal Kristin Dodd also provided an affidavit as follows:


             I observed Scott Hughes and Walther Thomas while Amber
             Hall was being removed in an ambulance make remarks to
             the effect that they hoped she would not be back. On one
             occasion I overheard Rusty Mossberger speaking with
             Antoine Anderson and discussing that they did not want
             Amber Hall to come back.             To my knowledge, the
             investigation into Amber Hall’s complaints did not involve
             taking formal statements. The investigation consisted of
             casually asking Barry Holstein if there are any issues.

             I familiar with some of the issues Amber Hall experienced at
             Gestamp West Virginia, LLC. She was working a lot of hours.
             On two occasions I overheard Barry Holstien yell at Amber
             Hall.

             On two occasions I overheard Barry Holstein being verbally
             abusive to Amber Hall. I could hear him yelling at her and
             berating her through closed doors – it was that loud.

             One of Amber Hall’s complaints concerned her medical
             concerns and possible disability

             Amber Hall left not once, but twice in an ambulance from work
             due to extreme stress and anxiety to the point she could not
             walk.

             It appeared to me that Gestamp West Virginia, LLC did not
             properly track Amber Hall’s FMLA hours. Scott Hughes sent
             letter stating that her FMLA was expiring. Amber denied
                                            32
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 33 of 38 PageID #: 2379




             receiving it. Scott Hughes claimed that he actually tried to call
             her.

             I personally handed Amber Hall a “print out” evidencing that
             no party at Gestamp West Virginia, LLC even kept track of
             available FMLA hours during the time she was out of work on
             FMLA.

             I personally overheard a conversation between Antoine
             Anderson and Rusty Mossberger. Antoine Anderson had
             asked Rusty Mossberger when Amber Hall would be
             returning to work from FMLA and that Rusty Mossberger
             had said, “Hopefully never!”

             I recall Rusty Mossberger came to my office to ask me if I
             knew when Amber Hall would be returning from FMLA. I
             stated that I didn't know. Mossberger responded with words
             to the effect          that he (Mossberger) wished he
             (Mossberger) did know so that they (Gestamp West
             Virginia, LLC) could hurry up and get rid of Amber Hall.

             I personally witnessed Amber Hall’s meeting with Scott
             Hughes, Kenneth Suprenant and Rusty Mossberger over the
             alleged Erica Haynes sexual harassment complaint. I can
             attest that Gestamp West Virginia, LLC, Mossberger,
             Suprenant and Hughes only focused only on what allegedly
             happened with Erica Haynes. Gestamp West Virginia, LLC,
             Mossberger, Suprenant and Hughes created a story/theme
             that Amber Hall had committed an extremely egregious
             violation of the Sexual Harassment policy. They refused to
             consider any sexual harassment complaints by Amber Hall or
             that Amber Hall was a in regard to the Erica Haynes
             complaint.

             To my knowledge, Erica Haynes did not complain to Human
             Recourses regarding Amber Hall’s alleged conduct.

             In the meeting with Amber Hall, Scott Hughes claimed to have
             witness statements. When Amber asked for them, Scott
             Hughes did not produce them. Scott Hughes later typed
             statements and brought individuals in to sign them.

See, Affidavit of Kristina Dodd, filed herein, Docket Entry No.: 81 (11/19/2020) (Ex. 34

herein) (emphasis added)
                                            33
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 34 of 38 PageID #: 2380




Courts must take special care when considering summary judgment in

employment and discrimination cases because state of mind, intent, and motives

may be crucial elements. Williams v. Precision Coil, Inc., 459 S.E.2d 329, 338 (W. Va.

1995) (emphasis added). Here you have upper management stating they hope Hall never

comes back from a serious disability, already picked her replacement, and did all they

could to run her off when she got back. Affidavit of Kristina Dodd, filed herein, Docket

Entry No.: 81 (11/19/2020), Affidavit of Kelly Carroll-Burrows, filed herein, Docket Entry

No.: 87.



                     ii. Hall can prove disparate treatment between men and women at
                         Gestamp inferring gender discrimination.

       As stated, though this response, men and women had different rules at Gestamp.

The reason for termination was pretextual. Hall was terminated for saying “Maybe one

day I’ll have a butt like yours”. Hall Depo T.R. Vol. II, at page 60. The comment was

directed towards Erica Haynes (“Erica” hereinafter) who laughed it off and, “popped her

butt out”, rubbed her butt then said “I know it’s nice. I ride horse to keep in shape.” Hall

Depo T.R. Vol. II, at pages 62-63. Erica then said to Hall “but if I had boobs like yours, I

would have it made.” Hall Depo T.R. Vol. II, at pages 63. This was a lighthearted

conversation that Erica didn’t even report to Human Resources. What happened is Erica

got upset when Hall denied her vacation pay. See, Ex. 14, April 14, 2017 Memorandum

(Hall explains why she couldn’t approve Erica’s vacation – it would have been in violation

of the 10% out policy). See, Ex. 9 Hall Statement on incident. Even Erica stated that she

though Hall had an issue with her because Hall denied her vacation. See, Ex. 11

                                             34
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 35 of 38 PageID #: 2381




Statement of Erica Haynes. In fact, the statement was not even drafted by Erica. Instead

Scott Hughes took the statement on April 21, 2017, wrote if for Erica, and had Erica sign

it on May 11, 2017 – about three weeks later. See, Ex. 11 Statement of Erica Haynes.

Scott Hughes the drafted up another statement for Erica 3 days later, on April 24, 2017

for her to sign (again, three weeks later on May 11, 2017). See, Ex. 12 Second Statement

of Erica Haynes. During litigation, Gestamp drew up a third statement for Erica to sign,

this time called Affidavit of Erica Haynes – here Erica admits that she didn’t go to HR on

the “butt” comment, but Kenneth Suprenant talked Erica into going to HR to file the

complaint against Amber. See, Ex. 13, Erica Haynes Affidavit signed July 11, 2019

(During litigation). On April 25, 2017 Hughes terminated Hall for saying “maybe one day

I’ll have a butt like yours”. Hall Depo T.R. Vol. II, at page 60, See. Ex. 14, Termination

Meeting. Notably absent from this meeting was Kristina Dodd, a female who worked in

the Human Resources office who Amber Requested to be in the room. Ex. 9, 10, and 14.

Gestamp to major issue with Hall saying a “Maybe one day I’ll have a butt like yours” but

not with countless other sexual harassment claims. Hall Depo T.R. Vol. II, at page 60.

Gestamp wanted Hall gone and violated her W.Va. Human Rights in doing so. Gestamp

used its Sexual Harassment policy to terminate Hall for a “butt” comment that wasn’t even

complained of by Erica until she was escorted into HR to file the “complaint.” Supra.

Gestamp had a pattern of favoring men over women when it came to sexual harassment.

See, Pages 12-14 above for dozens of examples.




                                            35
     Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 36 of 38 PageID #: 2382




b.         Hall has established Retaliatory Discharge in Violation of FMLA/FMLA Interference

           Ainsworth v. Loudon Cty. School Bd., 851 F. Supp.2d 963, 975, (E.D. Va. 2012)

held “[t]o state a claim of interference with FMLA rights, the plaintiff must establish that

“(1) she was an eligible employee, (2) the defendant was an employer as defined under

the FMLA, (3) she was entitled to leave under the FMLA, (4) she gave the employer notice

of her intention to take leave, and (5) the employer denied the employee FMLA benefits

to which she was entitled.” (internal citations omitted). The following is not disputed:

      1.         Plaintiff was eligible for and did request FMLA leave.

      2.         Defendant is an employer as defined by FMLA.

      3.         Plaintiff was entitled to leave under FMLA.

      4.         Plaintiff did give her employer notice of his intention to take leave.

      What is disputed is did Defendants also denied Plaintiff with benefits to which she was

entitled and/or did Defendants terminate Plaintiff in violation of FMLA. Hughes only

allowed Halls FMLA to equal 40 hours a week. See, Ex. 8. This is incorrect. Hall was

required to have an accounting of FMLA equal to the hours work on average over Hall’s

average work week. Hall’s workweek was well more than 40 hours. Yet Hughes counted

down her hours based on a 40-hour work week costing her approximately 88 hours.

Plaintiff was prejudiced as she failed to receive full FMLA benefits. Kristina Dodd stated:

                               It appeared to me that Gestamp West Virginia,
                               LLC did not properly track Amber Hall’s FMLA
                               hours. Scott Hughes sent letter stating that her
                               FMLA was expiring. Amber denied receiving it.
                               Scott Hughes claimed that he actually tried to
                               call her.

                                                36
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 37 of 38 PageID #: 2383




                                I personally handed Amber Hall a “print out”
                                evidencing that no party at Gestamp West
                                Virginia, LLC even kept track of available
                                FMLA hours during the time she was out of
                                work on FMLA.

                                I personally overheard a conversation
                                between Antoine Anderson and Rusty
                                Mossberger. Antoine Anderson had asked
                                Rusty Mossberger when Amber Hall would
                                be returning to work from FMLA and that
                                Rusty Mossberger had said, “Hopefully
                                never!”

. See, Affidavit of Kristina Dodd, filed herein, Docket Entry No.: 81 (11/19/2020).

       The statement from Dodd provides direct evidence that not only was Hall’s FMLA

mis-calculated, but also, upper management personnel Anderson and Mossberger were

celebrating her misfortune and make her pay for it when coming back. See, Pages 30-

31, herein.

Here, Hall did engage in protected activity (taking and/or requesting of FMLA leave), that

the employer took adverse action against her (failed to allow all benefits and/or terminated

her and/or retaliated against her for requesting FMLA leave), and the above adverse

action was casually connected to the plaintiff's protected activity. Cline v. Wal–Mart

Stores, Inc., 144 F.3d 294, 301 (4th Cir. 1998). Defendants explanation, if any, is pretext

for FMLA retaliation. Yashenko v. Harrrah's N.C. Casino Co., 446 F.3d 541, 551 (4th Cir.

2006), Supra.

       Hall was discharged in exercise of her FMLA rights and/or constitutional rights was

a substantial or a motivating factor for her discharge. Hall need not show that the exercise

of the constitutional right(s) was the only precipitating factor for the discharge, but on that
                                              37
  Case 2:20-cv-00146 Document 90 Filed 12/04/20 Page 38 of 38 PageID #: 2384




she has suffered harm – termination. The works overheard by Dodd coupled with the

mistreatment of Hall on her return was only second to the extremely weak reason for her

termination, “maybe one day I’ll have a butt like yours”. Hall Depo T.R. Vol. II, at page

60.

                                                AMBER D. HALL,

                                                Plaintiff by Counsel,

                                                Respectfully submitted,




_______________________________
D. Adrian Hoosier, II (WVSB# 10013)
Hoosier Law Firm, PLLC
213 Hale St., Suite 100
Charleston, WV 25301
Telephone: (681) 265-5000
Facsimile: (681) 265-5001




                                           38
